Case 2:18-cv-01388-JDC-KK Document 86 Filed 09/18/20 Page 1 of 5 PageID #: 1257




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


 FRANK L LABBY ET AL                                 CASE NO. 2:18-CV-01388

 VERSUS                                              JUDGE JAMES D. CAIN, JR.

 LABBY MEMORIAL ENTERPRISES L L                      MAGISTRATE JUDGE KAY
 C ET AL


                                  MEMORANDUM RULING

            Before the Court is a “Motion to Dismiss the Claim for Declaratory Judgment Under

 Count III of the Amended Complaint Pursuant to F.R.C.P. 12(b)(6)” (Doc. 63) wherein

 Defendants, Labby Memorial Enterprises, LLC and John W. Yopp, (“Defendants”),

 through counsel move to dismiss the claims of Plaintiffs, Frank L. Labby and Lisa J. Labby

 in Count III of the Amended Complaint for failure to state a claim for relief against

 Defendants for declaratory judgment.

                                        BACKGROUND

            This lawsuit was removed from the 36th Judicial District Court for the Parish of

 Beauregard, State of Louisiana. 1 The original state court petition prayed for a declaratory

 judgment and for such other relief which the Court deems appropriate. 2 In this Court,

 Plaintiffs filed an Amended Complaint and seek a declaration as to “all issues” related to

 Plaintiffs’ non-competition obligations.




 1
     Doc. 1-1.
 2
     Id.
Case 2:18-cv-01388-JDC-KK Document 86 Filed 09/18/20 Page 2 of 5 PageID #: 1258




          Plaintiffs allege the following in their Petition for Declaratory Judgment 3 and First

 Amended, Restated and Supplemental Petition for Declaratory Judgment and For Other

 Relief. 4 Plaintiffs Frank Labby, Lisa Labby and Margie Labby, and Labby Memorial

 Funeral Homes, Inc. (“Funeral Homes”) (sellers), and John W. Yopp entered into a Letter

 of Intent for the sale of the assets and goodwill of Funeral Homes. Subsequently, Funeral

 Homes entered into an Asset Purchase Agreement (“APA”) 5 with Labby Memorial

 Enterprises, LLC (“Labby Memorial”), and John W. Yopp, as Managing Member and

 Authorized Agent, and as personal guarantor of Labby Memorial (purchasers) for the

 purchase of the assets of Funeral Homes. As part of the closing, in addition to the APA,

 numerous other documents were executed including a Non-Competition Agreement, 6 an

 Employment Agreement, 7 and a Management Agreement. 8 After the sale of the Funeral

 Homes, Frank and Lisa functioned in accordance with the management and employment

 agreements. 9

          The Non-Competition Agreement was executed on March 2, 2017; Defendants paid

 Plaintiffs according to the terms of the Non-Competition Agreement for two (2) years. 10

                                       RULE 12(B)(6) STANDARD

          Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint when it

 fails to state a claim upon which relief can be granted. The test for determining the


 3
   Id.
 4
   Rec. 37.
 5
   Rec. 1-1, exhibit A attached to Petition for Declaratory Judgment.
 6
   Rec. 37, exhibit C.
 7
   Id. exhibit D.
 8
   Id. exhibit E.
 9
   Id. ¶ 12.
 10
    Doc. 37, ¶ 16.

                                                     Page 2 of 5
Case 2:18-cv-01388-JDC-KK Document 86 Filed 09/18/20 Page 3 of 5 PageID #: 1259




 sufficiency of a complaint under Rule 12(b)(6) is that A >a complaint should not be

 dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can

 prove no set of facts in support of his claim which would entitle him to relief.= @ Hitt v.

 City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per curium) citing Conley v. Gibson,

 355 U.S. 41, 45-46, 78 S.Ct. 99, (1957)).

        Subsumed within the rigorous standard of the Conley test is the requirement that

 the plaintiff=s complaint be stated with enough clarity to enable a court or an opposing

 party to determine whether a claim is sufficiently alleged. Elliot v. Foufas, 867 F.2d 877,

 880 (5th Cir. 1989). The plaintiff=s complaint is to be construed in a light most favorable

 to plaintiff, and the allegations contained therein are to be taken as true. Oppenheimer v.

 Prudential Securities, Inc., 94 F.3d 189, 194 (5th Cir. 1996). In other words, a motion to

 dismiss an action for failure to state a claim Aadmits the facts alleged in the complaint, but

 challenges plaintiff=s rights to relief based upon those facts.” Tel-Phonic Servs., Inc. v.

 TBS Int=l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992).

        AIn order to avoid dismissal for failure to state a claim, a plaintiff must plead

 specific facts, not mere conclusory allegations. . . .@ Guidry v. Bank of LaPlace, 954 F.2d

 278, 281 (5th Cir. 1992). ALegal conclusions masquerading as factual conclusions will not

 suffice to prevent a motion to dismiss.@ Blackburn v. City of Marshall, 42 F.3d 925, 931

 (5th Cir. 1995).A[T]he complaint must contain either direct allegations on every material

 point necessary to sustain a recovery . . . or contain allegations from which an inference




                                          Page 3 of 5
Case 2:18-cv-01388-JDC-KK Document 86 Filed 09/18/20 Page 4 of 5 PageID #: 1260




 fairly may be drawn that evidence on these material points will be introduced at trial.@

 Campbell v. City of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).

            Under Rule 8 of the Federal Rules of Civil Procedure, the pleading standard does

 not require a complaint to contain Adetailed factual allegations,@ but it demands Amore

 than an unadorned, the defendant-unlawfully-harmed-me accusation.@Bell Atlantic Corp.

 v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007). A complaint that offers Alabels

 and conclusions@ or Aa formulaic recitation of the elements of a cause of action will not

 do.@ Id. Nor does a complaint suffice if it tenders Anaked assertion[s]@ devoid of Afurther

 factual enhancement.@ Id., at 557, 127 S.Ct. 1955.

            To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to Astate a claim to relief that is plausible on its face.@Id., at 570, 127

 S.Ct. 1955.

                                             LAW AND ANALYSIS

            Defendants move to dismiss Plaintiffs’ claim for any declaratory relief or damages

 as to the Non-Compete Agreement (“Agreement”) between the parties. Defendants note

 that this Court dismissed Plaintiffs’ claims as to the Agreement expressly finding that “as

 of March 2, 2019, the Agreement was and/or is, no longer in effect.” 11 In so finding, the

 Court concluded that the Agreement, which had a term of 12 years, was in violation of the

 temporal restrictions of Louisiana Revised Statute 23:921. 12 Defendants further note that




 11
      Doc. 74, p. 9.
 12
      Plaintiffs conceded that the Agreement contained a period longer than the statute allowed.

                                                       Page 4 of 5
Case 2:18-cv-01388-JDC-KK Document 86 Filed 09/18/20 Page 5 of 5 PageID #: 1261




 as of March 2, 2019, they had paid Plaintiffs not to compete for two years. 13 Accordingly,

 this issue has been fully addressed in the Court’s Memorandum Ruling and Judgment

 issued August 10, 2020. 14

                                                CONCLUSION

          For the reasons stated above and in this Court’s Memorandum Ruling dated August

 10, 2020, 15 the Court will grant Defendants’ Motion to Dismiss Plaintiffs’ Claim for

 Declaratory Judgment Under Count III of the Amended Complaint.

          THUS DONE AND SIGNED in Chambers, on this 18th day of September, 2020.



                   _________________________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE




 13
    There is no dispute that Defendants paid Plaintiffs up until March 2, 2019—two years from the date of the sale.
 14
    Doc. 74 and 75.
 15
    Docs. 74 and 75.

                                                    Page 5 of 5
